DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 January 2021 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  
- Claim 1, line 23, “of the of the base” should read --of the base--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1, 4 and 24, the phrase "rod-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

In regards to claim 4, it is unclear as to the difference between “a complementary connector element” in claim 4 and “at least one complementary attachment element” in lines 11-12 of claim 1.  Appropriate clarification or correction is required.
In regards to claim 23, “the rod-like structure” lacks proper antecedent basis.  Appropriate correction is required.
In regards to claims 24, the phrase "tab-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claims 2, 3 and 5-18 are rejected based on their respective dependencies.  Appropriate clarifications or corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-13, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nickell (US Pat. No. 9,038,804 B1) in view of Hardy (US Pat. No. 9,173,504 B2).
In regards to claims 1, Nickell teaches a discrete gravity feed merchandise advancement seat comprising a single longitudinal track (e.g.; 112, Fig. 1), wherein said single longitudinal track is comprised of: a base (600, Fig. 6) comprising: a top, a bottom, a width having two sides, a length having two ends (602, 606), and a pair of oppositely disposed merchandise advancement mechanism retention elements (i.e.; corresponding notches 608) disposed on the top along at least a portion of the length; a 
Nickell does not teach a snap-fit connection selected from the group consisting of: (a) a plurality of snap-in teeth attachment elements disposed on the base that engages a plurality of acceptor complementary attachment elements disposed on the shelf element or disposed on a structure attached to the shelf element; (b) a C-shaped attachment element disposed on the base that engages a rod-like complementary attachment element disposed on the shelf element; and (c) a pair of locking flange attachment elements disposed on the base that matingly engage a pair of lock rod holder complementary attachment elements, wherein the snap-fit connection allows lateral movement of the base relative to the shelf element less than the width of the base.
Hardy teaches a merchandise advancement seat (550, Fig. 89A) having a snap-fit connection (900) in the form of a plurality of snap-in teeth attachment elements disposed on a base (i.e.; portion 904 of base 554) that engage a plurality of acceptor complementary attachment elements disposed on a shelf element (at 902) (Col 50, Lines 38-42; 65-67), wherein the snap-fit connection allows lateral movement of the base relative to the shelf element less than the width of the base (Col 50, Lines 44-54).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nickell’s at least one attachment element to be a snap-fit connection in the form of a plurality of snap-in teeth attachment elements disposed on a base that engage a plurality of acceptor complementary attachment elements disposed on a shelf element, wherein the snap-fit connection 
In regards to claim 2, modified Nickell teaches the merchandise advancement mechanism retention elements are respective first and a second support bars (i.e.; the bars corresponding to notches 608, Fig. 6 of Nickell).
In regards to claim 3, modified Nickell teaches the gravity feed merchandise advancement mechanism is comprised of a plurality of rollers (Nickell: 306).
In regards to claim 4, as best understood with respect to the 112b rejection above, in modifying Nickell, Hardy teaches the at least one attachment element (Hardy: 900) is attached to a complementary connector element (Hardy: 586) disposed on the front foot (Hardy: 580).
In regards to claim 5, Nickell teaches one of the at least one attachment elements is disposed at each end (602 and 606) of the length of the base (600).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Nickell’s with Hardy’s snap-fit connection on each end for the purpose of allowing the advancement seat to be repositioned without having to lift it up at taught by Hardy (Col 50, Lines 51-54).
In regards to claim 6, modified Nickell teaches the attachment elements are positioned so that the base (Nickell: 600) is symmetrical along the length from one end to the other (see Fig. 6 of Nickell).
In regards to claim 10, modified Nickell teaches at least one divider, wherein the divider (e.g.; 1114, Fig. 11 of Nickell) is attached to the base (Nickell: 600) by an attachment (Nickell: 1118, 1120) removably attached to the base and adjustably attached to the base.
In regards to claim 11, modified Nickell teaches the divider (Nickell: 1114) is removably attached to the base, wherein the discrete gravity feed merchandise advancement seat further comprises a divider receiving element comprised of at least one slot (Nickell: 630, Fig. 6) disposed on the top, and 
In regards to claim 12, modified Nickell teaches the divider (Nickell: 1114) is adjustably attached to the base, wherein the discrete gravity feed merchandise advancement seat further comprises a divider receiving element comprised of at least one slot (630) disposed on the bottom (e.g.; see Fig. 8 of Nickell), and wherein the divider comprises at least one foot-like element (Nickell: 1118, 1120) that laterally and adjustably mates with the at least one slot on the bottom (Nickell: Col 6, Lines 24-27).
In regards to claim 13, Nickell teaches at least one opening (Nickell: 610, Fig. 6) through the base from the bottom to the top, wherein the at least one opening allows liquid to drain through the base.
In regards to claim 23, in modifying Nickell, Hardy teaches a rod-like structure (Hardy: 903, Fig. 89A) is disposed in lock rod holders (Hardy: 584, 901), disposed on the at least one shelf element, and the lock rod holders matingly engage locking flanges (Hardy: 560 and 900) disposed on the base.
In regards to claim 24, in modifying Nickell, Hardy teaches wherein attachment element and complementary element (c) further comprises a tab-like structure (i.e.; portion 900 of Hardy) disposed on the base that engages spaced apart teeth (i.e.; the teeth on 902 of Hardy) disposed on a rod-like structure (Hardy: 902) disposed on the shelf element (Hardy: 580).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nickell (US Pat. No. 9,038,804 B1) and Hardy (US Pat. No. 9,173,504 B2), and in further view of Wear et al. (US Pat. No. 5,069,349).
In regards to claim 7, Nickell does not teach a merchandise gravity driver disposed on the top of the discrete gravity feed merchandise advancement seat, wherein the gravity driver includes C-shaped guide channel comprised of an upper side disposed substantially parallel to lower offset portions that are connected by substantially vertical side walls, wherein the lower offset portion is shorter than the 
Wear teaches a merchandise gravity driver (25) disposed on the top of a discrete gravity feed merchandise advancement seat (e.g.; 22, 23), wherein the gravity driver includes C-shaped guide channels (28, 29) comprised of an upper side disposed substantially parallel to lower offset portions that are connected by substantially vertical side walls, wherein the lower offset portion is shorter than the upper side and engages an undercut disposed along each side of the merchandise advancement mechanism retention elements (22, 23, see Fig. 9).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Nickell’s seat to include a merchandise gravity driver disposed on the top of the discrete gravity feed merchandise advancement seat, wherein the gravity driver includes C-shaped guide channel comprised of an upper side disposed substantially parallel to lower offset portions that are connected by substantially vertical side walls, wherein the lower offset portion is shorter than the upper side and engages an undercut disposed along each side of the merchandise advancement mechanism retention elements as taught by Wear.  The motivation would have been for the purpose of helping push product to the front of the track and to keep the stack of product in place.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nickell (US Pat. No. 9,038,804 B1) and Hardy (US Pat. No. 9,173,504 B2), and in further view of Howley (US Pat. No. 9,016,483 B2).
In regards to claim 14, Nickell teaches a locator integral with and proximal to at least one end of the length, wherein the locator (i.e.; the feature of the base corresponding to the ridge 1010, Fig. 10) is disposed and configured to allow correct placement of the gravity feed merchandise advancement seat in relation to the front foot (1002) and a stop protrusion (1112, Fig. 11) integral with and proximal to at least one end of the length.

Howley teaches stop protrusion (105) that serves to limit the forward movement of a merchandise gravity driver (102) disposed on the top of a discrete gravity feed merchandise advancement seat.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Nickell’s seat to have the stop protrusion serves to limit the forward and/or rearward movement of a merchandise gravity driver disposed on the top of the discrete gravity feed merchandise advancement seat.  The motivation would have been for the purpose of urging the product forward as taught by Howley (Col 1, Lines 63-66).
Allowable Subject Matter
Claims 8, 9 and 15-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, Applicant has amending claim 1 to include snap-fit connections.  The examiner now relies on further teaching of Hardy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381.  The examiner can normally be reached on Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stanton L Krycinski/Primary Examiner, Art Unit 3631